Citation Nr: 0112788	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post Darrach procedure of the right wrist (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 23, 1992 to June 1, 
1997.


The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In pertinent part, the RO 
granted entitlement to service connection for status post 
Darrach procedure of the right wrist and assigned a 
noncompensable evaluation, effective June 2, 1997.  

In September 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicatory action.

The case has been returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the record shows that the veteran has established 
service-connection for status post Darrach procedure of the 
right wrist rated as noncompensable.  The Board notes that he 
is seeking a compensable evaluation for his right wrist 
disability.

In order to help clarify the veteran's medical status, the RO 
sent notices pertaining to the obtaining of additional 
information and scheduling of a VA examination to his known 
address of record.  

The veteran was scheduled for a VA examination in January 
2000, but did not report.  So far as the record shows, the 
notices were returned as undeliverable.  However, the Board 
notes that the notices were sent to incorrect addresses.  
Specifically, the veteran's apartment number was incorrect on 
one notice, and on another the entire address was incorrect.  
The correct apartment number is 12.  

VA has the burden of showing that requests for examination 
were sent to the veteran at his last known address.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  The Board believes that there 
is some confusion as to whether the notices and schedule of 
examination were sent to the veteran at his last known 
correct address.  

The record does not demonstrate that the notice pertaining to 
the obtaining of additional information and scheduling of a 
VA examination was sent to the veteran's latest address of 
record.  

With this in mind, the Board notes that when a veteran fails, 
without good cause to report for a VA examination scheduled 
in conjunction with any claim, other than an original claim 
for service connection, the claim will be denied.  38 C.F.R. 
§ 3.655 (2000).  It is necessary to inform the veteran of the 
consequences of his failure to report so that he can make an 
informed decision as to whether to appear.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 

In this regard, the RO should ensure that there is a record 
showing that the veteran has been notified of any scheduled 
examination at his correct address of record.

The RO has rated the veteran's right wrist disability under 
diagnostic code 5215 of the VA Schedule for Rating 
Disabilities.

Ankylosis of the major wrist is evaluated as 30 percent 
disabling and 20 percent for the minor wrist when it is 
favorable in 20 to 30 degrees dorsiflexion.  Ankylosis of the 
major wrist in any other position except favorable is 
evaluated as 40 percent and of the minor wrist is evaluated 
as 30 percent disabling.  38 C.F.R. 4.71a, Diagnostic Code 
5214 (2000).

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for either limitation of motion of the wrist 
(dorsiflexion less than 15 degrees) or when the palmar 
flexion is limited in line with the forearm for both the 
major and minor hands.  38 C.F.R. Part 4, Diagnostic Code 
5215 (2000).

Anatomical ranges of wrist motion for VA purposes are as 
follows: dorsiflexion (extension), 0 to 70 degrees; palmar 
flexion, 0 to 80 degrees; ulnar deviation, 0 to 45 degrees; 
and radial deviation, 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 )2000). Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Board notes that the most recent examination of record 
conducted in December 1998 did not fully address functional 
loss due to pain.  Moreover, the examiner specifically 
recorded that the medical records and claims file had not 
been made available for review in conjunction with the 
examination.  

The fact that the December 1998 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

When the record before the Board is inadequate to render a 
fully informed decision on the issue under consideration, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist the veteran in the veteran of his 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1994).
Accordingly, this case is REMANDED for the following:

1.  The RO should endeavor to ascertain 
the veteran's correct current mailing 
address, and in this regard should obtain 
the help of the local representative.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his right wrist disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right wrist disability.  The RO 
should ensure that there is a record 
showing that the veteran has been 
notified of any scheduled examination at 
his correct address of record.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected status post Darrach procedure 
of the right wrist in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected right 
wrist disability involve only the joint 
structure, or does it also involve the 
muscles and nerves? 

(b) Does the service-connected right 
wrist disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and or absence of, 
muscle atrophy attributable to the 
service-connected right wrist disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
wrist disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right wrist 
disability.

If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
status post Darrach procedure of the 
right wrist.  The RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2000), and Fenderson v. 
West, 12 Vet. App. 119 (1999), referable 
to assignment of "staged" ratings for 
disabilities for which service connection 
has been initially granted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


